Citation Nr: 1737037	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  11-16 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected degenerative joint disease of the right ankle status post fracture.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected degenerative tear of the medial meniscus and tear of the lateral meniscus with degenerative joint disease of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A Travel Board hearing was held in November 2012 with the Veteran in Nashville, Tennessee before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is in the claims folder. 

In March 2015, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased rating for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a June 2016 statement, the Veteran withdrew his appeal concerning the issue of entitlement to a disability rating in excess of 10 percent for degenerative tear of the medial meniscus and tear of the lateral meniscus with degenerative joint disease of the right knee.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to a disability rating in excess of 10 percent for degenerative tear of the medial meniscus and tear of the lateral meniscus with degenerative joint disease of the right knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement dated June 2016, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal as to the issue of entitlement to a disability rating in excess of 10 percent for degenerative tear of the medial meniscus and tear of the lateral meniscus with degenerative joint disease of the right knee have been met.  Thus, the Board finds there remains no allegation of errors of fact or law for appellate consideration concerning this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to a disability rating in excess of 10 percent for degenerative tear of the medial meniscus and tear of the lateral meniscus with degenerative joint disease of the right knee is dismissed.


REMAND

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2016), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016). 
	
The Veteran was most recently provided a VA examination for his degenerative joint disease of the right ankle status post fracture in January 2017.  The Veteran reported flare-ups as well as functional loss when walking and standing.  Range of motion testing of the right ankle revealed dorsal flexion to 15 degrees and plantar flexion to 40 degrees.  Notably, the examiner documented pain on examination which caused functional loss.  The Veteran was able to perform repetitive use testing on 3 repetitions with no additional loss of motion.  The examiner did not report ankylosis.  

In Mitchell, the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, it was not explicitly reported at what point in the range of right ankle range of motion testing that pain began and at what point, if any, pain caused functional impairment. 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2016); see 38 C.F.R. § 19.9 (2016).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Thus, in this case, in light of holding in Mitchell as well as the March 2015 Board remand instructions, the Board finds that an additional examination of the Veteran's right ankle is warranted.  

Accordingly, the case is REMANDED for the following action:

1. 	Schedule the Veteran for appropriate VA 
examination(s) to assess the orthopedic manifestations of the Veteran's service-connected degenerative joint disease of the right ankle status post fracture.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should also test the range of motion of the right and left ankle in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claim on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


